Filed 5/1/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 58







Darlene Olsson, 		Claimant and Appellant



v.



Workforce Safety and Insurance,                                                                       Appellee



          and



TMI Systems Design, 		Respondent







No. 20060371







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable Zane Anderson, Judge.



AFFIRMED.



Per Curiam.



Stephen D. Little, Dietz & Little Lawyers, Gateway Office Building, 2718 Gateway Ave., Ste. 302, Bismarck, ND 58503-0585, for claimant and appellant.



Lawrence E. King, Special Assistant Attorney General, 316 N. 5th St., P.O. Box 1695, Bismarck, ND 58502-1695, for appellee.

Olsson v. Workforce Safety and Insurance

No. 20060371



Per Curiam.

[¶1]	
Darlene Olsson appeals from a district court judgment affirming the decision of Workforce Safety and Insurance (“WSI”) to deny her claim for benefits.  WSI dismissed Olsson’s claim on the grounds that she had not proven her employment activity was more than a trigger to her chronic, pre-existing degenerative disc condition and spondylosis of the spine.  WSI concluded Olsson had not proven she sustained a compensable injury arising out of and in the course of her employment.  We “exercise restraint in deciding whether the agency’s findings of fact are supported by a preponderance of the evidence, and we do not make independent findings or substitute our judgment for that of the agency.”  
Barnes v. Workforce Safety & Ins.
, 2003 ND 141, ¶ 9, 668 N.W.2d 290.  We summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom